IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

DAVID ANTONIO WILLIAMS,             NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D13-2893

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed May 1, 2015.

An appeal from the Circuit Court for Union County.
David A. Glant, Judge.

Nancy A. Daniels, Public Defender, and Glenna Joyce Reeves, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Michael McDermott, Tallahassee, for
Appellee.




MARSTILLER, J.

      David Antonio Williams appeals his convictions and sentences for two

counts of battery on a law enforcement officer and two counts of resisting an
officer with violence. Williams argues that the trial court reversibly erred by

denying his request to represent himself at trial, and that he received ineffective

assistance of counsel from his appointed attorney.         Finding that the court

incorrectly denied Williams’ request to represent himself, we reverse and remand

for a new trial.

        Prior to trial, Williams filed a written waiver of representation by counsel

stating that he “voluntarily, knowingly and competently” waived his right to be

represented by an attorney. The day of jury selection, the trial court conducted a

Faretta 1 hearing and questioned Williams on his educational level, language

competency and motivation for wanting to proceed unrepresented. Williams stated

that he had completed high school and one year of college, his main language was

English, and he felt he was better able than appointed counsel to address the issues

in his case. After substantial discussion between the court and Williams about

whether Williams understood the legal grounds for the State’s request for enhanced

sentencing and whether it would be appropriate to grant Williams a continuance to

conduct research prior to picking a jury, the court concluded:

               Well, because of your hesitation and not feeling
               comfortable with knowing how to proceed in selecting a
               jury, based upon your announcement that you would
               want to do further research before you proceed, it’s an
               indication to me that you don’t have the necessary legal
               experience and training to go forward today. And

1
    Faretta v. California, 422 U.S. 806 (1975).
                                           2
             therefore, I’m going to deny your request for you to
             represent yourself before a court.

      “Under the United States Supreme Court’s ruling in Faretta, an accused has

the right to self-representation at trial. A defendant’s choice to invoke this right

‘must be honored out of that respect for the individual which is the lifeblood of the

law.’” Tennis v. State, 997 So. 2d 375, 377-78 (Fla. 2008) (quoting Faretta, 422

U.S. at 834). Once a defendant makes an unequivocal request for self-

representation, pursuant to Faretta and Florida Supreme Court precedent, the trial

court is obligated to hold a hearing to determine whether the defendant is

knowingly and intelligently waiving his right to court-appointed counsel. See

McCray v. State, 71 So. 3d 848, 864 (citing Tennis, 997 So. 2d at 378). “[I]t is

error to deny a defendant’s unequivocal request to represent himself, regardless of

his legal skills or the complexity of the case, if the trial court determines that the

defendant made a knowing and intelligent waiver of the right to counsel and ‘does

not suffer from severe mental illness to the point where the defendant is not

competent to conduct trial proceedings by himself.’” Neal v. State, 132 So. 3d

949, 950 (Fla. 1st DCA 2014) (citing Fla. R. Crim. P. 3.111(d)(3)).

      The trial court in this instance did not consider whether Williams’ waiver of

counsel was knowing and intelligent and whether he was mentally competent to

represent himself, and impermissibly denied Williams’ self-representation request

based on a perceived lack of legal training and experience. The court thus failed to
                                          3
conduct a legally sufficient Faretta hearing, and in so doing, committed an error

that requires reversal of Williams’ convictions and remand for new trial. See Neal,

132 So. 3d at 951 (stating that such error is not subject to harmless error review)

(citing United States v. Gonzalez-Lopez, 548 U.S. 140, 148-49 (2006)).

      REVERSED and REMANDED.

ROBERTS, J., CONCURS; SWANSON, J., DISSENTS WITH OPINION.




                                        4
SWANSON, J., dissenting.

         I respectfully dissent. Appellant’s request to represent himself was not

unequivocal, was not made in good faith and was designed solely for purpose of

delay.     Haram v. State, 625 So.2d 875 (Fla. 5th DCA 1993).            Moreover,

Appellant’s subsequent conduct indicated he had abandoned the request.




                                         5